                 Case 13-29184             Doc 54   Filed 04/04/19 Entered 04/04/19 10:19:12        Desc Main
                                                     Document     Page 1 of 19




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Ricky A Zoller                                  §     Case No. 13-29184
              Colleen R Zoller                                §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 203,541.00                          Assets Exempt: 10,366.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 23,575.48           Claims Discharged
                                                                    Without Payment: 530,313.02

              Total Expenses of Administration: 6,424.52


                      3) Total gross receipts of $ 30,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 30,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 13-29184             Doc 54    Filed 04/04/19 Entered 04/04/19 10:19:12            Desc Main
                                                  Document     Page 2 of 19




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 285,236.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             6,463.27              6,424.52                 6,424.52

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                  NA                    NA                       NA

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             247,821.00           75,684.50             75,684.50                23,575.48

TOTAL DISBURSEMENTS                               $ 533,057.00         $ 82,147.77           $ 82,109.02           $ 30,000.00


                  4) This case was originally filed under chapter 7 on 07/22/2013 . The case was pending
          for 68 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/13/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 13-29184             Doc 54      Filed 04/04/19 Entered 04/04/19 10:19:12                     Desc Main
                                                      Document     Page 3 of 19




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

1060-1 Rt 12 Galien Michigan. Wife And
Husband Each Have A                                                          1110-000                                          30,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 30,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              Ally Financial 200
              Renaissance Ctr Detroit, MI
              48243                                                  5,955.00                  NA                    NA              0.00


              Chase Po Box 24696
              Columbus, OH 43224                                  270,836.00                   NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 13-29184            Doc 54        Filed 04/04/19 Entered 04/04/19 10:19:12           Desc Main
                                                       Document     Page 4 of 19




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

              Nissan Motor Acceptanc Po
              Box 660360 Dallas, TX 75266                           8,445.00                NA               NA               0.00

TOTAL SECURED CLAIMS                                            $ 285,236.00              $ 0.00           $ 0.00           $ 0.00


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Joji Takada                                2100-000                    NA           3,750.00           3,750.00           3,750.00


Joji Takada                                2200-000                    NA              18.82              18.82             18.82


Associated Bank                            2600-000                    NA             441.20             441.20            441.20


Michigan Department of Treasury            2810-000                    NA           1,042.00           1,042.00           1,042.00


Callero and Callero LLP                    3410-000                    NA           1,211.25           1,172.50           1,172.50

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 6,463.27         $ 6,424.52        $ 6,424.52
AND CHARGES



              EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
               PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA                 NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA               $ NA               $ NA              $ NA
FEES AND CHARGES




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 13-29184             Doc 54      Filed 04/04/19 Entered 04/04/19 10:19:12       Desc Main
                                                    Document     Page 5 of 19




            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6E)             Claim)

NA          NA                                    NA                NA                   NA             NA            NA

TOTAL PRIORITY UNSECURED                                           $ NA                $ NA         $ NA             $ NA
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            AES/Lehman Brothers Ba
            Aes/Ddb Po Box 8183
            Harrisburg, PA 17105                                    0.00                 NA             NA            0.00


            Amex Dsnb Po Box 8218
            Mason, OH 45040                                         0.00                 NA             NA            0.00


            Bk Of Amer Attn:
            Correspondence Unit/CA6-
            919-02-41 Po Box 5170 Simi
            Valley, CA 93062                                        0.00                 NA             NA            0.00


            Cap1/bstby Po Box 30253 Salt
            Lake City, UT 84130                                 2,074.00                 NA             NA            0.00


            Capital 1 Bank Attn:
            Bankruptcy Dept. Po Box
            30285 Salt Lake City, UT
            84130                                               2,843.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 13-29184             Doc 54      Filed 04/04/19 Entered 04/04/19 10:19:12       Desc Main
                                                    Document     Page 6 of 19




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Capital 1 Bank Attn:
            Bankruptcy Dept. Po Box
            30285 Salt Lake City, UT
            84130                                                   0.00                 NA             NA            0.00


            Chase 3900 Westerre Pkwy
            Suite 301 Richmond, VA
            23223                                              15,245.00                 NA             NA            0.00


            Chase 3900 Westerre Pkwy
            Suite 301 Richmond, VA
            23223                                              14,075.00                 NA             NA            0.00


            Chase Auto Attn:National
            Bankruptcy Dept Po Box
            29505 Phoenix, AZ 85038                                 0.00                 NA             NA            0.00


            Chase Bank One Card Serv
            Elgin, IL 60124                                         0.00                 NA             NA            0.00


            Chase Manhattan Mortga
            Attn: Bankruptcy Dept 3415
            Vision Dr Columbus, OH
            43219                                                   0.00                 NA             NA            0.00


            Chase Po Box 15298
            Wilmington, DE 19850                                7,175.00                 NA             NA            0.00


            Chase Po Box 15298
            Wilmington, DE 19850                                1,312.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 13-29184             Doc 54      Filed 04/04/19 Entered 04/04/19 10:19:12       Desc Main
                                                    Document     Page 7 of 19




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Chase Po Box 15298
            Wilmington, DE 19850                                3,376.00                 NA             NA            0.00


            Chase Po Box 15298
            Wilmington, DE 19850                                    0.00                 NA             NA            0.00


            Chase Po Box 24696
            Columbus, OH 43224                                      0.00                 NA             NA            0.00


            Citibank Sd, Na Attn:
            Centralized Bankruptcy Po
            Box 20363 Kansas City, MO
            64195                                              16,553.00                 NA             NA            0.00


            Citibank Sd, Na Attn:
            Centralized Bankruptcy Po
            Box 20363 Kansas City, MO
            64195                                              22,165.00                 NA             NA            0.00


            Creditors Protection S Po Box
            4115 Rockford, IL 61101                               109.00                 NA             NA            0.00


            Creditors Protection S Po Box
            4115 Rockford, IL 61101                                 0.00                 NA             NA            0.00


            Crown Mortgage Corp 6131
            W. 95th Oak Lawn, IL 60453                              0.00                 NA             NA            0.00


            Dsnb Macys Po Box 8218
            Mason, OH 45040                                         0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 13-29184             Doc 54      Filed 04/04/19 Entered 04/04/19 10:19:12       Desc Main
                                                    Document     Page 8 of 19




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Ford Motor Credit
            Corporation Ford Motor
            Credit Po Box 6275 Dearborn,
            MI 48121                                                0.00                 NA             NA            0.00


            G M A C P O Box 380901
            Bloomington, MN 55438                                   0.00                 NA             NA            0.00


            GECRB/AquaVantage Attn:
            Bankruptcy Po Box 103104
            Roswell, GA 30076                                       0.00                 NA             NA            0.00


            GECRB/JC Penny Attention:
            Bankruptcy Po Box 103104
            Roswell, GA 30076                                     110.00                 NA             NA            0.00


            Gecrb/Lowes Attention:
            Bankruptcy Department Po
            Box 103104 Roswell, GA
            30076                                               1,580.00                 NA             NA            0.00


            GECRB/Walmart
            Walmart/GEMB Po Box
            103104 Roswell, GA 30076                            6,011.00                 NA             NA            0.00


            Hsbc Bank Po Box 30253 Salt
            Lake City, UT 84130                                     0.00                 NA             NA            0.00


            Hsbc/bstby Po Box 30253 Salt
            Lake City, UT 84130                                     0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 13-29184             Doc 54      Filed 04/04/19 Entered 04/04/19 10:19:12       Desc Main
                                                    Document     Page 9 of 19




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Hsbc/rs Po Box 30253 Salt
            Lake City, UT 84130                                     0.00                 NA             NA            0.00


            Kohls/capone N56 W 17000
            Ridgewood Dr Menomonee
            Falls, WI 53051                                       618.00                 NA             NA            0.00


            Ksa Servicing Po Box 90759
            Raleigh, NC 27675                                  14,103.00                 NA             NA            0.00


            Ksaservicing Po Box 90759
            Raleigh, NC 27675                                  14,103.00                 NA             NA            0.00


            Ntb/cbsd CitiCards Private
            Label Bankruptcy Po Box
            20483 Kansas City, MO
            64195                                                   0.00                 NA             NA            0.00


            Sallie Mae Attn: Claims
            Department Po Box 9500
            Wilkes-Barre, PA 18773                             19,953.00                 NA             NA            0.00


            Target N.b. Po Box 673
            Minneapolis, MN 55440                                   0.00                 NA             NA            0.00


            Td Bank Usa/targetcred Po
            Box 673 Minneapolis, MN
            55440                                               5,232.00                 NA             NA            0.00


            Us Dept Of Ed/glelsi Po Box
            7860 Madison, WI 53707                             10,447.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
             Case 13-29184             Doc 54       Filed 04/04/19 Entered 04/04/19 10:19:12       Desc Main
                                                     Document     Page 10 of 19




                                                             CLAIMS            CLAIMS
                                                 UNIFORM
                                                           SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                       CLAIMS PAID
                                                            (from Form      (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)             Claim)

            Us Dept Of Education Attn:
            Borrowers Service Dept Po
            Box 5609 Greenville, TX
            75403                                                    0.00                 NA             NA            0.00


            Us Dept Of Education Attn:
            Borrowers Service Dept Po
            Box 5609 Greenville, TX
            75403                                                    0.00                 NA             NA            0.00


            Us Dept Of Education Attn:
            Borrowers Service Dept Po
            Box 5609 Greenville, TX
            75403                                                    0.00                 NA             NA            0.00


            Us Dept Of Education Attn:
            Borrowers Service Dept Po
            Box 5609 Greenville, TX
            75403                                                    0.00                 NA             NA            0.00


            Us Dept Of Education Attn:
            Borrowers Service Dept Po
            Box 5609 Greenville, TX
            75403                                                    0.00                 NA             NA            0.00


            Usdoe/glelsi Po Box 5609
            Greenville, TX 75403                                10,447.00                 NA             NA            0.00


            Wells Fargo Attn: Bankruptcy
            MAC X2303-01A Po Box
            41169 Des Moines, IA 50306                          25,437.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
             Case 13-29184             Doc 54        Filed 04/04/19 Entered 04/04/19 10:19:12        Desc Main
                                                      Document     Page 11 of 19




                                                              CLAIMS            CLAIMS
                                                 UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                  CODE
                                                                 6F)             Claim)

            Wells Fargo Hm Mortgag
            8480 Stagecoach Cir
            Frederick, MD 21701                                       0.00                 NA              NA            0.00


            American Infosource Lp As
8           Agent For                            7100-000         5,232.00            5,426.85       5,426.85        1,957.67


            Aspire Resources Inc On
6           Behalf                               7100-000        14,075.00          14,457.09       14,457.09        5,215.21


3           Capital One N. A.                    7100-000           618.00              665.16        665.16           239.95


10          Capital Recovery V, Llc              7100-000         1,580.00            1,649.68       1,649.68          595.10


11          Capital Recovery V, Llc              7100-000           110.00              148.08        148.08            53.42


9           Capital Recovery V, Llc              7100-000         6,011.00            6,125.21       6,125.21        2,209.59


            Ecast Settlement Corporation,
4           Assignee                             7100-000         1,312.00            1,365.02       1,365.02          492.41


            Ecast Settlement Corporation,
5           Assignee                             7100-000         3,376.00            3,486.75       3,486.75        1,257.80


            Ecast Settlement Corporation,
7           Assignee                             7100-000         7,175.00            7,263.79       7,263.79        2,620.32


12          N. A. Capital One                    7100-000         2,074.00            2,145.48       2,145.48          773.96


2           N. A. Capital One Bank (Usa) 7100-000                 2,843.00            2,937.29       2,937.29        1,059.59


1           Sallie Mae                           7100-000              NA           19,386.19       19,386.19        7,100.46




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
             Case 13-29184             Doc 54        Filed 04/04/19 Entered 04/04/19 10:19:12         Desc Main
                                                      Document     Page 12 of 19




                                                              CLAIMS             CLAIMS
                                                 UNIFORM
                                                            SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                          CLAIMS PAID
                                                             (from Form       (from Proofs of    ALLOWED
                                                  CODE
                                                                 6F)              Claim)

13          Us Dept Of Education                 7200-000         10,447.00          10,627.91      10,627.91              0.00

TOTAL GENERAL UNSECURED                                        $ 247,821.00        $ 75,684.50     $ 75,684.50      $ 23,575.48
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                       Page:       1
                                           Case 13-29184            Doc 54     Filed 04/04/19 Entered 04/04/19 10:19:12                                     Desc Main
                                                                                           FORM 1
                                                                                Document
                                                                       INDIVIDUAL            PageRECORD
                                                                                  ESTATE PROPERTY 13 of 19
                                                                                                         AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              13-29184                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:            Ricky A Zoller                                                                                             Date Filed (f) or Converted (c):   07/22/2013 (f)
                      Colleen R Zoller                                                                                           341(a) Meeting Date:               08/13/2013
For Period Ending:    02/13/2019                                                                                                 Claims Bar Date:                   11/14/2013


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 25440 Spring St. Mahattan Il 60442. Value Is Based On Sale                          187,000.00                       0.00                                                       0.00                        FA
  2. 1060-1 Rt 12 Galien Michigan. Wife And Husband Each Have                             48,000.00                  48,000.00                                                30,000.00                          FA
     A
  3. Chase Checking Account                                                                2,500.00                       0.00                                                       0.00                        FA
  4. Chase Savings                                                                           300.00                       0.00                                                       0.00                        FA
  5. Various Used Household Goods And Possessions                                          3,000.00                   2,141.00                                                       0.00                        FA
  6. Various Used Books And Pictures                                                         100.00                       0.00                                                       0.00                        FA
  7. Various Used Clothes                                                                    200.00                       0.00                                                       0.00                        FA
  8. Various Used Costume Pieces And Wedding Rings                                         1,000.00                       0.00                                                       0.00                        FA
  9. Local #73 Pension                                                                         0.00                       0.00                                                       0.00                        FA
 10. 2010 Nissan Altima 4 Dr Sedan 2.5L. 40,000 Miles. Value Via                          10,643.00                       0.00                                                       0.00                        FA
 11. 2009 Chevy Malibu Ls. 70,000 Miles. Valued Via Kbb On                                 6,998.00                       0.00                                                       0.00                        FA
     6/20
 12. 2008 Saturn Ion 2 4Dr. 100,000 Miles. Value Via Kbb On 6/2                            2,166.00                       0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $261,907.00                 $50,141.00                                               $30,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                        Page:    2
                                      Case 13-29184             Doc 54        Filed 04/04/19           Entered 04/04/19 10:19:12
&DVHLQKHULWHGIURP0%HUODQG(YDOXDWLQJMRLQWO\RZQHGYDFDWLRQUHDOHVWDWHLQ0LFKLJDQ-RML7DNDGD11/30/2014
                                                                                                                                                   Desc Main
                                                                                 Document             Page 14 of 19
Compromised with joint-owner re interest in Michigan vacation real estate; Joint-owner to make payments to estate in the amount of $30,000.00. - Joji Takada 4/7/2015
                                                                                                                                                                        Exhibit 8
Joint-owner continuing to make installment payments. - Joji Takada 8/24/2015

Joint-owner continuing to make installment payments. - Joji Takada 11/30/2015

Settlement payments received; Accountant hired; Tax return pending - Joji Takada 6/24/2016

Tax returns filed; Awaiting 60 day prompt determination. - Joji Takada 11/20/2016

Resolving tax return issues. - Joji Takada 2/5/2017

Resolving tax return issues. - Joji Takada 7/1/2017

Prepare TFR. - Joji Takada 9/15/2017

TFR with UST review. - Joji Takada 12/15/2017

TFR approved; Checks issued. - Joji Takada 3/28/2018






Initial Projected Date of Final Report (TFR): 07/22/2016          Current Projected Date of Final Report (TFR): 12/30/2017




    UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                  Page:           1
                                         Case 13-29184                Doc 54 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 10:19:12                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 19 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-29184                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                              Exhibit 9
      Case Name: Ricky A Zoller                                                                                            Bank Name: Associated Bank
                   Colleen R Zoller                                                                               Account Number/CD#: XXXXXX0049
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2674                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   03/26/15             2         Richard Sleboda                           Installment payment re                                1110-000                $20,000.00                                $20,000.00
                                                                            compromise of estate's interest
                                                                            in real estate
   04/07/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $10.00          $19,990.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/28/15             2         Richard Sleboda                           Installment payment re                                1110-000                  $1,000.00                               $20,990.00
                                                                            compromise of Michigan real
                                                                            estate
   05/07/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $28.90          $20,961.10
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/05/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $31.16          $20,929.94
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/08/15             2         Richard Sleboda                           Installment Payment                                   1110-000                  $1,500.00                               $22,429.94
                                                                            Installment re compromise of
                                                                            Michigan property
   07/07/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $31.76          $22,398.18
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/15             2         Richard Sleboda                           Installment payment re                                1110-000                  $2,000.00                               $24,398.18
                                                                            compromise of rental real
                                                                            estate
   08/07/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $35.41          $24,362.77
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $36.22          $24,326.55
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/15                       Associated Bank                           Bank Service Fee under 11                             2600-000                                          $35.00          $24,291.55
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/20/15             2         Richard Sleboda                           Installment Payment                                   1110-000                  $1,000.00                               $25,291.55
                                                                            Compromise re Michigan real
                                                                            estate




                                                                                   Page Subtotals:                                                        $25,500.00               $208.45
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                   Page:           2
                                         Case 13-29184                Doc 54 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 10:19:12                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 19 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-29184                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                               Exhibit 9
      Case Name: Ricky A Zoller                                                                                             Bank Name: Associated Bank
                   Colleen R Zoller                                                                                Account Number/CD#: XXXXXX0049
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2674                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   11/06/15                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $36.69          $25,254.86
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/15                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $36.33          $25,218.53
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/08/16                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $37.49          $25,181.04
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/03/16             2         Richard Sleboda                           Proceeds from sale                                     1110-000                  $4,500.00                               $29,681.04
                                                                            Final installment re sale of right
                                                                            title and interest in Michigan
                                                                            real property
   02/05/16                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $37.44          $29,643.60
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/16                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $40.79          $29,602.81
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/16                       Associated Bank                           Bank Service Fee under 11                              2600-000                                          $44.01          $29,558.80
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/23/16           1001        Michigan Department of Treasury           Tax payment                                            2810-000                                      $1,042.00           $28,516.80
                                  Department 781041                         Bankruptcy estate income tax
                                  PO Box 78000
                                  Detroit, Michigan 48278-1041
   03/18/18           1002        Joji Takada                               Final distribution per court                           2100-000                                      $3,750.00           $24,766.80
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   03/18/18           1003        Joji Takada                               Final distribution per court                           2200-000                                          $18.82          $24,747.98
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   03/18/18           1004        Callero and Callero LLP                   Final distribution per court                           3410-000                                      $1,172.50           $23,575.48
                                  7800 North Milwaukee Avenue               order.
                                  Niles, Illinois 60714
                                  Attn: Ryan Matsui




                                                                                    Page Subtotals:                                                          $4,500.00           $6,216.07
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                   Page:           3
                                         Case 13-29184                Doc 54 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 10:19:12                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 19 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-29184                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                               Exhibit 9
      Case Name: Ricky A Zoller                                                                                             Bank Name: Associated Bank
                   Colleen R Zoller                                                                                Account Number/CD#: XXXXXX0049
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2674                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   03/18/18           1005        Sallie Mae                                Final distribution per court                           7100-000                                      $7,100.46           $16,475.02
                                  C/O Sallie Mae Inc.                       order.
                                  220 Lasley Ave.
                                  Wilkes-Barre, Pa 18706
   03/18/18           1006        N. A. Capital One Bank (Usa)              Final distribution per court                           7100-000                                      $1,059.59           $15,415.43
                                  Capital One Bank (Usa), N.A.              order.
                                  Po Box 71083
                                  Charlotte, Nc 28272-1083
   03/18/18           1007        Capital One N. A.                         Final distribution per court                           7100-000                                         $239.95          $15,175.48
                                  Capital One, N.A.                         order.
                                  C O Becket And Lee Llp
                                  Pob 3001
                                  Malvern, Pa 19355-0701
   03/18/18           1008        Ecast Settlement Corporation, Assignee    Final distribution per court                           7100-000                                         $492.41          $14,683.07
                                  Of Chase Bank Usa, N.A.                   order.
                                  Pob 29262
                                  New York, Ny 10087-9262
   03/18/18           1009        Ecast Settlement Corporation, Assignee    Final distribution per court                           7100-000                                      $1,257.80           $13,425.27
                                  Of Chase Bank Usa, N.A.                   order.
                                  Pob 29262
                                  New York, Ny 10087-9262
   03/18/18           1010        Aspire Resources Inc On Behalf            Final distribution per court                           7100-000                                      $5,215.21             $8,210.06
                                  Of Us Department Of Education             order.
                                  6775 Vista Drive
                                  West Des Moines, Ia 50266
   03/18/18           1011        Ecast Settlement Corporation, Assignee    Final distribution per court                           7100-000                                      $2,620.32             $5,589.74
                                  Of Chase Bank Usa, N.A.                   order.
                                  Pob 29262
                                  New York, Ny 10087-9262
   03/18/18           1012        American Infosource Lp As Agent For       Final distribution per court                           7100-000                                      $1,957.67             $3,632.07
                                  Td Bank, Usa                              order.
                                  Po Box 248866
                                  Oklahoma City, Ok 73124-8866
   03/18/18           1013        Capital Recovery V, Llc                   Final distribution per court                           7100-000                                      $2,209.59             $1,422.48
                                  C/O Recovery Management Systems           order.
                                  Corporat
                                  25 Se 2Nd Avenue Suite 1120
                                  Miami Fl 33131-1605



                                                                                    Page Subtotals:                                                              $0.00          $22,153.00
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                   Page:           4
                                         Case 13-29184                Doc 54 Filed 04/04/19
                                                                                          FORM 2Entered 04/04/19 10:19:12                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  18 of 19 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-29184                                                                                               Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Ricky A Zoller                                                                                              Bank Name: Associated Bank
                   Colleen R Zoller                                                                                 Account Number/CD#: XXXXXX0049
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX2674                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   03/18/18           1014        Capital Recovery V, Llc                   Final distribution per court                            7100-000                                        $595.10               $827.38
                                  C/O Recovery Management Systems           order.
                                  Corporat
                                  25 Se 2Nd Avenue Suite 1120
                                  Miami Fl 33131-1605
   03/18/18           1015        Capital Recovery V, Llc                   Final distribution per court                            7100-000                                         $53.42               $773.96
                                  C/O Recovery Management Systems           order.
                                  Corporat
                                  25 Se 2Nd Avenue Suite 1120
                                  Miami Fl 33131-1605
   03/18/18           1016        N. A. Capital One                         Final distribution per court                            7100-000                                        $773.96                 $0.00
                                  Capital One, N.A.                         order.
                                  Po Box 12907
                                  Norfolk, Va 23541
   05/02/18                       Aspire Resources Inc On Behalf Of Us      Return of Funds to Trustee                              7100-000                                    ($5,215.21)            $5,215.21
                                  Department Of Education                   Student loan balance less than
                                  6775 Vista Drive                          claimed; Excess funds returned
                                  West Des Moines, Ia 50266.                to Trustee; Communicated with
                                                                            creditor to amend/withdraw
                                                                            claim; Proof of claim remained
                                                                            as filed/unamended even after
                                                                            communication; Remit funds to
                                                                            court.
   06/06/18           1017        US Bankruptcy Court Clerk                 Unclaimed Funds                                         7100-000                                     $5,215.21                  $0.00
                                  219 South Dearborn                        Claim 6
                                  Chicago, Illinois 60604


                                                                                                              COLUMN TOTALS                                $30,000.00           $30,000.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                     $30,000.00           $30,000.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                          $30,000.00           $30,000.00




                                                                                    Page Subtotals:                                                              $0.00           $1,422.48
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                           Page:     5
                                 Case 13-29184    Doc 54          Filed 04/04/19 Entered 04/04/19 10:19:12         Desc Main
                                                                   Document     Page 19 of 19
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0049 - Checking                                        $30,000.00               $30,000.00                $0.00
                                                                                                         $30,000.00               $30,000.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $30,000.00
                                            Total Gross Receipts:                     $30,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 19)
